Citation Nr: 1523427	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for refractive error, claimed as a vision disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depressive disorder.

3.  Entitlement to service connection for polysubstance abuse, claimed as drug and alcohol use, to include as secondary to the claimed psychiatric disorder.

4.  Entitlement to service connection for arterial occlusion, claimed as artery condition to include poor circulation and regular numbness.

5.  Entitlement to service connection for a heart murmur.

6.  Entitlement to service connection for impotency.

7.  Entitlement to service connection for bilateral foot injury residuals.

8.  Entitlement to service connection for bilateral foot injury residuals.

9.  Entitlement to service connection for hepatitis C.

10.  Entitlement to service connection for lumbar spine degenerative joint disease with degenerative disc disease at L4-L5.

11.  Entitlement to service connection for a right ankle disorder.

12.  Entitlement to service connection for a bilateral hip disorder.

13.  Entitlement to service connection for pseudofolliculitis barbae.

14.  Entitlement to service connection for a sinus disorder with drainage and headaches.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 1985.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  All issues certified on appeal, with the exception of entitlement to service connection for refractive error, are addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Refractive errors are not disabilities for which VA compensation benefits may be awarded.
 
2.  Evidence of record does not demonstrate that the Veteran currently has any other diagnosed eye disorder.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the Veteran's claim for entitlement to service connection for refractive error, claimed as vision condition, is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran is seeking entitlement to service connection for a vision disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (stating that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.  Id; see also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service treatment records did not reflect any complaints, treatment, or diagnosis of any vision or bilateral eye disorder, decreased visual acuity, or prescription for eyeglasses.  Post-service private treatment records dated in September 2004 simply showed complaints of blurred vision, double vision, bad eyesight, and sensitivity to light.  In August 2009, the Veteran filed a claim for entitlement to service connection for "vision", noting that he had to wear reading glasses.  VA treatment notes dated in November 2009 showed the Veteran's complaints of vision decrease due to drugs. 

In this case, the Veteran's only bilateral eye disorder involves correctable refractive error.  There is also no evidence of a superimposed disease or injury during service.  As there was no bilateral eye disability other than refractory errors diagnosed at any time since the claim was filed, there remains no current evidence of an acquired eye disorder.  The law is dispositive of the issue on appeal, the Veteran's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The criteria to establish entitlement to service connection for the claimed bilateral eye disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to a bilateral disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for refractive error, claimed as a vision disorder, is denied.


REMAND

The Board's review of the record revealed that additional development is warranted for the remaining issues on appeal.  

As an initial matter, the Veteran contends that he developed a psychiatric disorder as a result of events during his active military service.  In his claim, he referenced posttraumatic stress disorder (PTSD), depression, drinking, rape, memory loss, drugs, and addiction.

A longitudinal review of the record showed that the Veteran's service treatment records were negative for any diagnosis of or treatment for PTSD or depressive disorder.  An October 1984 clinical record noted the Veteran's difficulty with recurrent epigastric pain after eating food from the mess hall.  Gastrointestinal testing was noted to be within normal limits.  The examiner listed an impression of probably functional disorder, as even spicy food from the mess hall did not create any problem.  Service personnel records reflected that the Veteran served in the Army as a Light Wheeled Vehicle and Power Generator Mechanic and was stationed in Georgia before being sent to Germany from November 1983 to May 1985.  An April 1984 letter in the file showed the Veteran reported marriage management problems with his wife. 

The Veteran has consistently alleged the following in-service stressors:  (1) witnessed a shooting incident with a fatality at a nightclub in 1983 while stationed in Georgia; (2) exposure to loud explosions during demolition training exercises in Germany; and (3) forcibly raped by other service members one night while stationed in Germany.

Post-service private and VA treatment notes dated from 1995 to 2010 show treatment for polysubstance abuse, as well as cocaine and alcohol induced mood disorders.  The Veteran was afforded a VA PTSD examination in April 2010.  Findings from that examination are not associated with the record.  In a June 2013 lay statement, the Veteran's sister indicated that his personality and reasoning abilities tremendously changed after he returned from service.  In a September 2013 statement, a private physician, H. S., M. D., indicated that the Veteran's functional disorder diagnosed during service was a mental illness.  After interviewing the Veteran, the physician noted that "his mental problem did start in service and has continued through today".  The physician concluded that the Veteran's problems in service were psychologically based and that a psychologist or psychiatrist would be the appropriate person to determine his exact psychiatric diagnosis, limitations, and abilities.  

Thereafter, a private psychologist completed a VA mental disorders examination questionnaire in October 2013, diagnosing depressive disorder, not otherwise specified, and polysubstance abuse.  After interviewing the Veteran and discussing evidence observed during review of the record, including two of the Veteran's asserted stressors, the psychologist noted that the diagnosed functional disorder was a direct psychosomatic reaction to the traumas described and experienced by the Veteran during service.  The psychologist then cited to medical treatise information that discussed a high comorbidity between individuals with functional disorder and those with depression.  The psychologist then opined that the Veteran's "self-medicating with substance abuse it was more likely than not aggravated by the functional disorder contributing to his depression resulting from his military service and military service trauma".  It was noted that the functional disorder and subsequent depression developed while the Veteran was in service and that his troubling symptoms were "more likely than not" caused by his time in service. 

Accordingly, a copy of the April 2010 VA PTSD examination must be associated with the record.  Thereafter, the RO must take additional actions to attempt to verify the Veteran's claimed in-service stressors.  After giving the Veteran an opportunity to provide more information, the RO must review the file and prepare a summary of all the claimed stressors.  If appropriate, this summary, and all associated documents, must then be sent to U.S. Army and Joint Services Records Research Center (JSRRC).  A negative response should be requested if no records are available.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The RO should then obtain a competent VA medical examination and opinion, based on all the evidence of record, to determine whether any claimed psychiatric disorder on appeal is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of entitlement to lumbar spine degenerative joint disease with degenerative disc disease at L4-L5, the Board has determined that the April 2010 VA medical examination is inadequate for purposes of determining service connection.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In the April 2010 VA examination report, the examiner diagnosed lumbar spine degenerative joint disease with degenerative disc disease at L4-L5 with no objective findings of radiculopathy.  After opining that the disorder was not caused or related to military service, the examiner succinctly stated that military medical records showed a history of occasional lower back strain that later resolved and that current lumbar spine findings "relate to 22 years after being discharged from military service".  Conclusory statements provided by the April 2010 VA examiner do not constitute a complete rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided which adequately addresses the etiology of the Veteran's claimed low back disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record further reflects that the Veteran received VA medical treatment for his claimed disorders from the Gulf Coast Veterans Health Care System - Joint Ambulatory Care Center in Pensacola, Florida.  As evidence of record only includes treatment records dated up to May 2010 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection.  The Veteran must be informed of the type of evidence needed to corroborate an inservice personal assault. 

Regardless of his response, the RO must:  (1) obtain all outstanding records relevant to the claims being remanded, to include all pertinent VA treatment records from Gulf Coast Veterans Health Care 
System - Joint Ambulatory Care Center in Pensacola, Florida, from May 2010 to the present. (2) associate a copy of the April 2010 VA PTSD examination with the record.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must review the file and prepare a summary of all the claimed stressors.  If appropriate, this summary, and all associated documents, must be sent to JSRRC.  This organization must be requested to provide any information which might corroborate the Veteran's alleged stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources. 

3.  Following the above, the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of each alleged stressor.

4.  The Veteran must be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

Thereafter, based upon review of the record and the Veteran's lay statements, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to military service, to specifically include depressive disorder, not otherwise specified.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  In so doing, the examiner must specifically comment upon the diagnoses of mood disorders and depressive disorder, not otherwise specified, reflected in VA and private treatment notes of record as well as the findings contained in the April 2010 VA PTSD examination report, in the September 2013 statement from H. S., M. D., and in the October 2013 private psychologist examination report.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. 

If the diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether that psychiatric disorder is related to the Veteran's period of military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  A VA medical opinion from an appropriate physician must be provided to determine whether the Veteran has a low back disorder that is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.   

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed low back disorder is related to the Veteran's active service, to include in-service findings of lower back strain.  The examiner must acknowledge and discuss the findings in the April 2010 VA joints examination.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  After the development requested has been completed, the RO must review any medical opinion and/or examination to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion/examination is deficient in any manner, the RO must implement corrective procedures at once. 

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims of entitlement to service connection, taking into consideration all relevant evidence associated with the record since February 2013.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


